Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 15, 2021

                                      No. 04-21-00416-CV

                                      Kimi-Lyn MURRAY,
                                           Appellant

                                                 v.

                                        Phillip MURRAY,
                                              Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-19449
                        The Honorable Monique Diaz, Judge Presiding


                                         ORDER
        On November 10, 2021, we ordered appellant to show cause in writing that either: (1) the
notice of appeal filing fee has been paid; or (2) appellant is entitled to appeal without paying the
filing fee. On November 12, 2021, appellant filed written proof that she is entitled to appeal
without paying the filing fee. See TEX. R. APP. P. 20.1(b)(1). Accordingly, we retain this appeal
on the docket.

        The reporter’s record is now due. We ORDER the court reporter to file the reporter’s
record in this court by November 29, 2021.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2021.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court